TTtt.t., C. J.
This was a claim case, in which the wife of the defendant in fi, fa. was the claimant. When the case was called for tidal a motion was made to continue, because of the claimant’s absence on account of illness. The showing in support of the motion was the testimony of the husband and an unsworn statement of a physician. The case had been previously continued two or three times on account of the absence of the same witness, and it also appeared that her interrogatories could have been taken in the exercise of proper diligence. Held, that the trial judge did not abuse his legal discretion in overruling the motion. Judgment affirmed.